STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                           NO.   2021    KW      1570

VERSUS


TONY    F.      CLARKE,    SR.                                                  FEBRUARY          14,   2022




In   Re:            Tony   F.     Clarke,      Sr.,     applying          for     supervisory           writs,

                    17th   Judicial         District        Court,    Parish         of    Lafourche,           No.
                    300686.




BEFORE:             MCCLENDON,        WELCH,    AND    THERIOT,       JJ.


        WRIT        DENIED       ON     THE    SHOWING       MADE.        Relator          has    failed          to

carry        his      burden          of
                                            proving         that     he     was        convicted           by      a

nonunanimous jury verdict.                     See    La.    Code    Crim.      P.     art.      930. 2.


                                                      PMC
                                                      JEW

                                                      MRT




COURT      OF APPEAL,           FIRST      CIRCUIT




        DEP     T    CLERK      OF    COURT
                    FOR THE     COURT